
	

113 HR 807 : Full Faith and Credit Act
U.S. House of Representatives
2013-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		1st Session
		H. R. 807
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 13, 2013
			Received; read twice and referred to the
			 Committee on
			 Finance
		
		AN ACT
		To require that the Government prioritize
		  all obligations on the debt held by the public in the event that the debt limit
		  is reached.
	
	
		1.Short titleThis Act may be cited as the
			 Full Faith and Credit
			 Act.
		2.Payment of principal
			 and interest on public debt and social security trust funds
			(a)In
			 generalIn the event that the
			 debt of the United States Government, as defined in
			 section
			 3101 of title 31, United States Code, reaches the statutory
			 limit, the Secretary of the Treasury shall, in addition to any other authority
			 provided by law, issue obligations under
			 chapter 31 of title 31,
			 United States Code, to pay with legal tender, and solely for the purpose of
			 paying, the principal and interest on obligations of the United States
			 described in subsection (b) after the date of the enactment of this Act.
			(b)Obligations
			 describedFor purposes of
			 this subsection, obligations described in this subsection are obligations which
			 are—
				(1)held by the
			 public, or
				(2)held by the Old-Age and Survivors Insurance
			 Trust Fund and Disability Insurance Trust Fund.
				(c)Prohibition on
			 compensation for Members of CongressNone of the obligations issued under
			 subsection (a) may be used to pay compensation for Members of Congress.
			(d)Obligations
			 exempt from public debt limitObligations issued under subsection (a)
			 shall not be taken into account in applying the limitation in
			 section
			 3101(b) of title 31, United States Code, to the extent that
			 such obligation would otherwise cause the limitation in
			 section
			 3101(b) of title 31, United States Code, to be exceeded.
			(e)Report on
			 certain actions
				(1)In
			 generalIf, after the date of the enactment of this Act, the
			 Secretary of the Treasury exercises his authority under subsection (a), the
			 Secretary shall thereafter submit a report each week the authority is in use
			 providing an accounting relating to—
					(A)the principal on
			 mature obligations and interest that is due or accrued of the United States,
			 and
					(B)any obligations
			 issued pursuant to subsection (a).
					(2)SubmissionThe
			 report required by paragraph (1) shall be submitted to the Committee on
			 Ways and Means of the House of Representatives and the Committee on
			 Finance of the Senate.
				
	
		
			Passed the House of
			 Representatives May 9, 2013.
			Karen L. Haas,
			Clerk
		
	
